Order denying plaintiff’s motion, addressed to the sufficiency of the answer, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of striking out the answer, without prejudice, however, to the service of an amended answer within ten days after the entry of the order hereon. Plaintiff’s manifold motion, directed to the sufficiency of the defendant’s answer, discloses a pleading sadly deficient. (Stroock Plush Co. v. Talcott, 129 App. Div. 14.) The learned Special Term denied plaintiff’s motion for relief on the ground that “ a bad answer is good enough for a bad complaint.” While the complaint may not be deemed a model of good pleading, our opinion is that it is sufficient. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.